 1   BRYAN A. MERRYMAN (SBN 134357)              Brian J. Dunne (SBN 275689)
     bmerryman@whitecase.com                     PIERCE BAINBRIDGE BECK PRICE &
 2   CATHERINE S. SIMONSEN (SBN 307325)          HECHT LLP
     catherine.simonsen@whitecase.com            355 S. Grand Avenue, 44th Floor
 3   WHITE & CASE LLP                            Los Angeles, CA 90071
     555 S. Flower Street, Suite 2700            Telephone: (213) 262-9333
 4   Los Angeles, CA 90071-2433                  Facsimile: (213) 279-2008
     Telephone: (213) 620-7700                   Email: bdunne@piercebainbridge.com
 5   Facsimile: (213) 452-2329
                                                 Harmett K. Dhillon (SBN 207873)
 6   BIJAL V. VAKIL (SBN 192878)                 DHILLON LAW GROUP
     bvakil@whitecase.com                        177 Post Street, Suite 700
 7   JEREMY OSTRANDER (SBN 233489)               San Francisco, CA 94108
     jostrander@whitecase.com                    Telephone: (415) 433-1700
 8   HALLIE KIERNAN (SBN 313541)                 Facsimile: (415) 520-6593
     hallie.kiernan@whitecase.com                Email: harmeet@dhillonlaw.com
 9   WHITE & CASE LLP
     3000 El Camino Real                         Attorneys for Plaintiffs Sharidan L. Stiles and
10   Two Palo Alto Square, Suite 900             Stiles 4 U, Inc.
     Palo Alto, CA 94306
11   Telephone: (650) 213-0300                   Zachary Page (SBN 293885)
     Facsimile: (650) 213-8158                   CONKLE, KREMER & ENGEL
12                                               Professional Law Corporation
     STEFAN M. MENTZER (admitted pro hac vice)   3130 Wilshire Boulevard, Suite 500
13   smentzer@whitecase.com                      Santa Monica, CA 90403
     WHITE & CASE LLP                            Telephone: (310) 998-9100, ext. 105
14   1221 Avenue of the Americas, Floor 49       Facsimile: (310) 998-9109
     New York, NY 10020                          Email: mkremer@conklelaw.com
15   Telephone: (212) 819-8200
     Facsimile: (212) 354-8113                   Attorneys for Defendant American
16                                               International Industries
     Attorneys for Defendant
17   Walmart Inc.
18

19                              UNITED STATES DISTRICT COURT
20                             EASTERN DISTRICT OF CALIFORNIA
21

22   SHARIDAN STILES, an individual, STILES 4    Case No. 2:14-cv-02234-MCE-CMK
     U, INC., a California corporation,
23                                               STIPULATION AND [PROPOSED]
                      Plaintiffs,                ORDER TO EXTEND THE
24                                               DEADLINE TO CONDUCT FACT
            v.                                   DEPOSITIONS THROUGH AND
25                                               INCLUDING FEBRUARY 15, 2020
     WALMART INC., and AMERICAN
26   INTERNATIONAL INDUSTRIES,
27                    Defendants.
28
                                                     STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                      THE DEADLINE TO CONDUCT FACT DEPOSITIONS
                                                                     Case No. 2:14-cv-02234-MCE-CMK
 1          Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“plaintiffs”) and defendants Walmart Inc.

 2   (“Walmart”) and American International Industries (“AII”) (collectively, “defendants”), by and

 3   through their respective counsel, hereby stipulate as follows:

 4          WHEREAS, the present close of fact discovery is January 10, 2020; and

 5          WHEREAS, on December 3, 2019, the parties met and conferred regarding depositions

 6   of fact witnesses and agreed to stipulate to extend the deadline to conduct fact depositions

 7   through and including February 15, 2020; and

 8          WHEREAS, Federal Rule of Civil Procedure 16(b)(4) permits the modification of a

 9   pretrial scheduling order for good cause. The parties submit that good cause exists to extend the

10   deadline to conduct fact depositions. Plaintiffs and defendants each anticipate using the allotted

11   ten (10) depositions per side. The parties are facing scheduling issues as there are multiple

12   holidays in the last month of fact discovery and counsel for all parties—plaintiffs, Walmart, and

13   AII—need to attend all depositions, in addition to counsel for third parties (in the case of third

14   party depositions), all of whose schedules—in addition to the schedules of the witnesses

15   themselves—need to be accommodated. Furthermore, the parties are still producing documents

16   and intend to serve supplemental written discovery responses. In addition, three motions to

17   compel are scheduled to be heard before Magistrate Judge Cota on December 11, 2019; the

18   resolution of such motions may result in additional productions and other written discovery

19   supplementation. The parties agree and submit that with respect to many of the contemplated

20   depositions, such depositions should occur following the substantial completion of document

21   production and service of final written discovery responses, so that witnesses can be questioned

22   based on a substantially complete documentary record. Finally, the parties agree there is

23   sufficient time between the requested extension date of February 15, 2020, and the deadline for

24   disclosure of expert reports of March 9, 2020, for the parties to complete expert disclosure

25   without further extensions; and

26          WHEREAS, the parties agree that the requested extension best serves the interests of the

27   Court and the parties in efficiently conducting fact depositions.

28
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                  THE DEADLINE TO CONDUCT FACT DEPOSITIONS
                                                     -1-                         Case No. 2:14-cv-02234-MCE-CMK
 1          THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

 2   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

 3   AS FOLLOWS:

 4          The deadline to conduct fact witness depositions by all parties is extended up to and

 5   including February 15, 2020. This stipulation does not foreclose future modifications of the case

 6   schedule by stipulation, motion, and/or order of the Court.

 7

 8                                                Respectfully submitted,

 9   Dated: December 5, 2019                      WHITE & CASE LLP
10
                                                  /s/ Bryan A. Merryman
11                                                Bryan A. Merryman (SBN 134357)
                                                  WHITE & CASE LLP
12                                                555 S. Flower Street, Suite 2700
                                                  Los Angeles, CA 90071-2433
13                                                Telephone: (213) 620-7700
                                                  Facsimile: (213) 452-2329
14                                                Email: bmerryman@whitecase.com
15                                                Attorneys for Defendant Walmart Inc.
16
     Dated: December 5, 2019                      CONKLE, KREMER, ENGEL,
17                                                PROFESSIONAL LAW CORPORATION

18                                                /s/ Zachary Page
                                                  Zachary Page (SBN 293885)
19                                                 (as authorized on December 5, 2019)
                                                  Conkle, Kremer & Engel
20                                                Professional Law Corporation
                                                  3130 Wilshire Boulevard, Suite 500
21                                                Santa Monica, CA 90403
                                                  Telephone: (310) 998-9100, ext. 105
22                                                Facsimile: (310) 998-9109
                                                  Email: m.kremer@conklelaw.com
23
                                                  Attorneys for Defendant American International
24                                                Industries

25   Dated: December 5, 2019                      PIERCE BAINBRIDGE BECK PRICE
                                                  & HECHT LLP
26

27                                                /s/ Brian J. Dunne
                                                  Brian J. Dunne (SBN 275689)
28                                                  (as authorized on December 5, 2019)
                                                               STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                   THE DEADLINE TO CONDUCT FACT DEPOSITIONS
                                                    -2-                          Case No. 2:14-cv-02234-MCE-CMK
                                    PIERCE BAINBRIDGE BECK PRICE &
 1                                  HECHT LLP
                                    355 S. Grand Avenue, 44th Floor
 2                                  Los Angeles, CA 90071
                                    Telephone: (213) 262-9333
 3                                  Facsimile: (213) 279-2008
                                    Email: bdunne@piercebainbridge.com
 4
                                    DHILLON LAW GROUP
 5
                                    Harmeet K. Dhillon
 6                                  DHILLON LAW GROUP
                                    177 Post Street, Suite 700
 7                                  San Francisco, CA 94108
                                    Telephone: (415) 433-1700
 8                                  Facscimile: (415) 520-6593
                                    Email: harmeet@dhillonlaw.com
 9
                                    Attorneys for Plaintiffs Sharidan L. Stiles and
10                                  Stiles 4 U, Inc.
11
     PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED.
12

13
     Dated: December 9, 2019
14                                        ____________________________________
                                          DENNIS M. COTA
15
                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                  THE DEADLINE TO CONDUCT FACT DEPOSITIONS
                                      -3-                        Case No. 2:14-cv-02234-MCE-CMK
